

115 HR 5436 IH: District of Columbia Juror Pay Parity Act
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5436IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 11, District of Columbia Official Code, to provide that grand and petit jurors
			 serving in the Superior Court of the District of Columbia shall receive
			 fees and expenses at the same rates paid to grand and petit jurors
			 appearing in the district courts of the United States.
	
 1.Short titleThis Act may be cited as the District of Columbia Juror Pay Parity Act. 2.Establishing fees for jurors serving in Superior Court of the District of Columbia at same rates paid for jurors serving in United States district courts (a)Establishment of feesSection 11–1912(a), District of Columbia Official Code, is amended to read as follows:
				
 (a)Grand and petit jurors serving in the Superior Court shall receive fees and expenses at rates equivalent to the rates provided under section 1871 of title 28, United States Code, for fees and allowances paid to grand and petit jurors appearing in the district courts of the United States..
 (b)Conforming amendmentSection 15–718, District of Columbia Official Code, is repealed. (c)Effective dateThe amendments made by this Act shall apply with respect to fees and expenses paid on or after the first day of the first fiscal year which begins after the date of the enactment of this Act.
			